PER CURIAM.
Defendant appeals from the denial of his motion for postconviction relief. We affirm. See Saldana v. State, 786 So.2d 643 (Fla. 3d DCA 2001) (“Advising a defendant that he or she is under investigation is not the same thing as being threatened with deportation.”); see also Kindelan v. State, 786 So.2d 599 (Fla. 3d DCA 2001); Rodriguez v. State, 789 So.2d 548 (Fla. 3d DCA 2001). This affirmance is without prejudice to defendant refiling his 3.850 motion should the investigation lead to the threat of deportation.